PER CURIAM.
The amended petition seeking a belated appeal of the judgment and sentence imposed on or about November 22, 1999, in Jefferson County Circuit Court case number 99-86-CF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed coun*841sel, the trial court shall appoint counsel to represent petitioner on appeal.
JOANOS, MINER and ALLEN, JJ., concur.